DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 16-35 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 5,789,071 to Sproul et al. in view of US 5,629,101 to Watremez.
Re-claim 16, Sproul et al. teach (as part of figure 18) a coating, comprising: a first coating layer comprising a first coating material (such as zirconium or yttrium, or other materials as desired, see column 9 lines 35-41) having a crystalline structure (see at least column 14 lines 32-67 to column 17 lines 1-19), and a second coating layer comprising a second coating material, the first and second coating layers comprising coating particles that combine to construct a pattern of repetition that is consistent with a lattice structure (see column 4 lines 51-67 to column 5 lines 1-10).  However, Sproul et al. fail to teach the coating applied over a braking surface.  
Watremez teaches a brake surface coated with a multilayered coating.  The substrate element of Sproul et al. could easily represent a brake surface upon which the coating is applied thus providing a coating with increased hardness.  As such it would have been obvious to one of ordinary skill in the art at the time of the invention to have recognized the coating of Sproul et al. is applicable to a brake surface as suggested by Watremez, thus providing the brake surface with a hardened coating.
Re-claims 17, 27 and 32, Sproul et al. teach the second coating material selected from the group of coating materials consisting of a metal Nitride, a metal Oxide, a metal Boride and a metal Carbide (see column 9 lines 35-41).
Re-claims 18, 28 and 33, the second coating material comprises a vapor-deposited binary metal compound.  Sproul et al. teaches as one example the second coating being either zirconium oxide or yttrium oxide, both of which are binary metal compounds (having two elements).  The coatings are applied by sputtering, which is a physical vapor deposition method.
Re-claims 19, 29 and 34, the vapor-deposited binary metal compound has a crystalline structure (see at least column 19 lines 12-15).  
Re-claim 20, both oxides and non-oxides (i.e. nitrides and carbides) are taught as possible ceramic materials, see column 9 lines 35-41.
Re-claim 21, the first layer coating can consist of at least zirconium or aluminum. 
Re-claim 22, the surface comprises a ceramic oxide, see column 9 lines 35-41.
Re-claim 23, the braking surface comprises ceramic non-oxides, this can include the nitrides or carbides as desired.
Re-claim 24, Sproul et al. teach the coating comprising a ceramic composite material, such as ceramic oxides and non-oxides (i.e. nitrides and carbides) any of which are light weight ceramic materials (such as zirconium, as in the instant invention).  However, Sproul et al. fail to teach the composite materials consisting of particulate reinforced combinations. 
Watremez teaches the use of reinforcing fibers (carbide and oxide) used to improve stability and resistance to thermal shock (see column 6 lines 7-9).  As such it would have been obvious to one of ordinary skill in the art at the time of the invention to have provided the coatings of Sproul et al. with reinforcing particulate matter as taught by Watremez, thus improving the stability and thermal shock of the coatings.
Re-claim 25, a first source of the first coating material and a second source of the second coating material are the same material.  This is shown in figure 1, multiple layers a placed upon the target.
Re-claim 26, Sproul et al. teach a substrate surface, comprising: a substrate material (see figures 1 or 18); a coating overlies a portion of the substrate material, the coating comprising a first coating layer (such as zirconium or yttrium, or other materials as desired, see column 9 lines 35-41) having a crystalline structure (see at least column 14 lines 32-67 to column 17 lines 1-19), and a second coating layer comprising a second coating material, the first and second coating layers comprising coating particles that combine to construct a pattern of repetition that is consistent with a lattice structure (see column 4 lines 51-67 to column 5 lines 1-10).  However, Sproul et al. fail to teach the coating applied over a braking surface.  
Watremez teaches a brake surface coated with a multilayered coating.  The substrate element of Sproul et al. could easily represent a brake surface upon which the coating is applied thus providing a coating with increased hardness.  As such it would have been obvious to one of ordinary skill in the art at the time of the invention to have recognized the coating of Sproul et al. is applicable to a brake surface as suggested by Watremez, thus providing the brake surface with a hardened coating.
Re-claims 30 and 35, Watremez teaches the use of ceramic materials for a brake substrate (see column 1 lines 46-52).  As such it would have been obvious to one of ordinary skill in the art at the time of the invention to have recognized the substrate of Sproul et al. could take the form of a ceramic material as taught by Watremez, as this is interpreted as merely one of choice.  The substrate material is understood as being any type of material, as it is not clear that any type of material is prevented from being coated within the system of Sproul et al.
Re-claim 31, Sproul et al. teach a substrate surface, the surface formed by a process comprising: providing a substrate; forming a coating on the substrate, the forming comprising combining coating particles of a first coating layer and a second coating layer to construct a pattern of repetition that is consistent with a lattice structure when applied over the braking surface, the first coating layer comprising a first coating material having a crystalline structure, and the second coating layer comprising a second coating material.  See column 9 lines 35-41, column 14 lines 32-67 to column 17 lines 1-19 and column 4 lines 51-67 to column 5 lines 1-10.  However, Sproul et al. fail to teach the coating applied over a braking surface.  
Watremez teaches a brake surface coated with a multilayered coating.  The substrate element of Sproul et al. could easily represent a brake surface upon which the coating is applied thus providing a coating with increased hardness.  As such it would have been obvious to one of ordinary skill in the art at the time of the invention to have recognized the coating of Sproul et al. is applicable to a brake surface as suggested by Watremez, thus providing the brake surface with a hardened coating.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 16, 17, 20-32, and 35 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 of U.S. Patent No. 10,968,970. Although the claims at issue are not identical, they are not patentably distinct from each other because all that is recited in claims 16, 17, 20-32, and 35 is recited in patent claims 1-7of US 10,968,970.
An obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but an examined application claim is not patentably distinct from the reference claim(s) because the examined claim is either anticipated by, or would have been obvious over, the reference claim(s).  See In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985).  Although the conflicting claims are not identical, they are not patentably distinct from each other because claims 16, 17, 20-32, and 35 are generic to all that is recited in claims 1-7 of U.S. Patent No. 10,968,970.  As such claims 1-7 of U.S. Patent No. 10,968,970 fully encompasses the subject matter of claims 16, 17, 20-32, and 35 and therefore anticipates claims 16, 17, 20-32, and 35.  Thus the invention of claims 1-7 of the patent is in effect a "species” of the “generic” invention of claims 16, 17, 20-32, and 35.  It has been held that the generic invention is anticipated by the species, see In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).  Since claims 16, 17, 20-32, and 35 are anticipated (fully encompassed) by claims 1-7 of the patent, claims 16, 17, 20-32, and 35 are not patentably distinct from claims 1-7, regardless of any additional subject matter present in claims 1-7.  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Barnett et al. teach a crystalline coating having a lattice structure.
Any inquiries concerning this communication or earlier communications from the examiner should be directed to Thomas Williams whose telephone number is 571-272-7128.  The examiner can normally be reached on Tuesday-Friday from 6:00 AM to 4:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi, can be reached at 571-272-7124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is 571-272-6584.

TJW
October 4, 2022
/THOMAS J WILLIAMS/Primary Examiner, Art Unit 3657